UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL GOMES, in his individual
capacity and on behalf of others similarly
situated,

                              Plaintiff,
                                                             OPINION AND ORDER
               – against –
                                                                 19 Civ. 6738 (ER)
COPPOLA’S OF NEW YORK, INC. d/b/a
Coppola’s West, SALVATORE’S CORP.
d/b/a Coppola’s East, and SALVATORE
COPPOLA,

                              Defendants.


Ramos, D.J.:

       Michael Gomes, on behalf of himself and others similarly situated, brings the above-

captioned against Coppola’s of New York, Inc. d/b/a Coppola’s West, Salvatore’s Corp. d/b/a

Coppola’s East, and Salvatore Coppola (collectively, “Defendants”), alleging failure to pay

minimum wage, failure to pay overtime, and record-keeping failures in violation of the Fair

Labor Standards Act (“FLSA”), as well as several violations of New York Labor Law. Doc. 1.

Gomes alleges that he worked for Defendants for approximately five months and was not paid

any wages, only tips, and that he never received overtime pay despite working over forty hours

every week he was there. Id. ¶ 1. Currently before the Court is the parties’ joint application for

settlement approval, filed November 13, 2019. Doc. 18. For the reasons set forth below, the

application is denied.

       In this Circuit, parties cannot privately settle FLSA claims with prejudice absent the

approval of the district court or the Department of Labor. See Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199, 200 (2d Cir. 2015). The parties therefore must “satisfy the Court that
their agreement is ‘fair and reasonable.’” Beckert v. Ronirubinov, No. 15 Civ. 1951 (PAE), 2015

WL 8773460, at *1 (S.D.N.Y. Dec. 14, 2015).

       In determining whether the proposed settlement is fair and reasonable, a court
       should consider the totality of circumstances, including but not limited to the
       following factors: (1) the plaintiff’s range of possible recovery; (2) the extent to
       which the settlement will enable the parties to avoid anticipated burdens and
       expenses in establishing their respective claims and defenses; (3) the seriousness of
       the litigation risks faced by the parties; (4) whether the settlement agreement is the
       product of arm’s-length bargaining between experienced counsel; and (5) the
       possibility of fraud or collusion.

Felix v. Breakroom Burgers & Tacos, No. 15 Civ. 3531 (PAE), 2016 WL 3791149, at *2

(S.D.N.Y. Mar. 8, 2016) (internal quotation marks omitted) (quoting Wolinsky v. Scholastic Inc.,

900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012)).

       In Lopez v. Nights of Cabiria, LLC—cited with approval in Cheeks, 796 F.3d at 206—the

court rejected a proposed FLSA settlement because the parties did not provide the basis for the

recovery figure and because the settlement included impermissible provisions such as restrictive

confidentiality clauses and overbroad releases. 96 F. Supp. 3d 170, 176–82 (S.D.N.Y. 2015).

The proposed Settlement Agreement here is deficient for the same reasons as in Nights of

Cabiria.

       The Settlement Agreement provides for a total settlement of $10,000, of which $5,000

will be apportioned to Gomes. Doc. 18, Ex. A (“Settlement Agreement”) ¶ 1. Plaintiff’s counsel

urges that “a recovery of $5,000 for [Gomes’s] claims is fair and reasonable, and he is pleased

with the outcome.” Doc. 18 at 2. However, “[t]he parties have not ‘provide[d] the Court with

each party’s estimate of the number of hours worked or the applicable wage.’” Nights of

Cabiria, 96 F. Supp. 3d at 176 (quoting Mamani v. Licetti, No. 13 Civ. 7002 (KMW) (JCF),

2014 WL 2971050, at *2 (S.D.N.Y. July 2, 2014)). The Court thus has no sense of how the

parties arrived at the settlement figures. Id. at 176–77. “In the absence of such information, the

                                                 2
Court cannot discharge its duty to ensure that the proposed settlement is fair and reasonable. It

may be that the proposed settlement would merit approval in light of a more complete record.

As it stands, however, the current submission is inadequate.” Id. at 177.

         Second, the parties have not provided any documentation to support the reasonableness

of the proposed attorney’s fees. “In this circuit, a proper fee request ‘entails submitting

contemporaneous billing records documenting, for each attorney, the date, the hours expended,

and the nature of the work done.’” Id. at 181 (quoting Wolinsky, 900 F. Supp. 2d at 336). “While

there is a strong presumption that the ‘lodestar’ amount—that is, the number of attorney hours

reasonably expended times a reasonable hourly rate—represents a reasonable fee, the court may

adjust the fee award upward or downward based on other considerations.” Wolinsky, 900 F.

Supp. 2d at 336. �e present submission does not include any billing records documenting the

fees. �e Court is thus in no position to assess their reasonableness. 1 See Nights of Cabiria, 96

F. Supp. 3d at 181–82.

         Moreover, the Settlement Agreement provides that the settlement checks are “subject to

the issuance of an IRS Form 1099.” Settlement Agreement ¶ 1(A)(1). However, “FLSA

settlement represents an award of back pay and not also liquidated damages until the plaintiff is

compensated for the wages allegedly owed.” Guzman v. Prodelca Corp., No. 16 Civ. 2637

(AJP), 2016 WL 4371631, at *1 (S.D.N.Y. Aug. 16, 2016). Therefore, to the extent the

settlement amount for each claimant is “less than the full amount of alleged unpaid wages, all of



1
  The Court notes that, “[e]xcept in extraordinary cases, courts in this District have declined to award fees
representing more than one-third of the total settlement amount.” Zhang v. Lin Kumo Japanese Rest. Inc., No. 13
Civ. 6667 (PAE), 2015 WL 5122530, at *4 (S.D.N.Y. Aug. 31, 2015). The fees here total approximately 43% of the
total recovery amount, without any indication that this was an “extraordinary case.” The Court “strongly believes
that, barring unusual circumstances not present here, a fee in excess of one-third of the settlement amount disserves
the FLSA’s important interest in fairly compensating injured plaintiffs.” Id.


                                                         3
the settlement payments to the plaintiff (after deduction of attorneys’ fees and costs) must be on

a taxable W-2 basis.” Id. at *2. This clause, the Tax Indemnity Clause, Settlement Agreement

¶ 13, and any other clauses that reference the tax allocation of the settlement amount, e.g., id. ¶

8(d), must be updated accordingly.

       Furthermore, “the language of the proposed releases is far too sweeping to be ‘fair and

reasonable,’” because “[t]hey purport to waive practically any possible claim against the

defendants, including unknown claims and claims that have no relationship whatsoever to wage-

and-hour issues.” Nights of Cabiria, 96 F. Supp. 3d at 181. By way of example, under the

Settlement Agreement, Gomes “expressly waives any right or claim of right he may have under

the law of any jurisdiction that the releases (such as those given in this Agreement) do not apply

to unknown or unstated claims for any act, omission, transaction or occurrence which has taken

place up to the Effective Date of this Agreement.” Settlement Agreement ¶ 2. Similar language

appears throughout the agreement. See, e.g., id. ¶ 3 (“The Parties . . . expressly waive any right

or claim of right they may have under the law of any jurisdiction that releases (such as those

given in this Agreement) do not apply to unknown or unstated claims for any act, omission,

transaction or occurrence which has taken place up to and including the date of execution of this

Agreement . . . .”); id. ¶ 8(j) (“Plaintiff agrees to withdraw, with prejudice, all complaints, suits,

actions, charges, claims and/or proceedings that Plaintiff may have filed in any court or tribunal

whatsoever against Releasees concerning Plaintiff’s employment, including those allegations

made in the above referenced Litigation. Plaintiff specifically waives the benefit of any statute

or rule of law which, if applied to this Agreement, would otherwise exclude from its binding

effect any claims not now known by Plaintiff to exist[.]”); id. ¶ 8(k) (“It is the intent of Plaintiff

and Releasees that by this Release, Plaintiff is giving up all rights, claims, and causes of action



                                                   4
against the Released Parties in connection with his employment and the claims he has

specifically alleged in this Litigation, . . . whether or not Plaintiff is aware of them and whether

or not any damage or injury has yet occurred.”); id. ¶ 8(m) (“Plaintiff affirms that he understands

that Plaintiff may later discover claims or facts that may be different than, or in addition to, those

which Plaintiff now knows or believes to exist . . . . Nevertheless, Plaintiff hereby waives any

right or claim that might arise as a result of such different or additional claims or facts.”); id. ¶ 15

(“If Plaintiff should . . . make any Claim or allegation . . . against Defendants or Releasees for or

by reason of any cause, matter or thing whatsoever existing up to the Effective Date, this

Agreement may be raised as and shall constitute a complete bar to any such Claim, allegation,

action, complaint or proceeding.”). A proper release in a FLSA case can only “waive[] claims

relating to the existing suit.” Nights of Cabiria, 96 F. Supp. 3d at 181. In other words, a proper

release cannot “extend[] beyond the claims at issue in this action.” Martinez v. Gulluoglu LLC,

No. 15 Civ. 2727 (PAE), 2016 WL 206474, at *2 (S.D.N.Y. Jan. 15, 2016) (emphasis added).

The Court will not approve overbroad releases that purport to “erase all liability whatsoever.”

Nights of Cabiria, 96 F. Supp. 3d at 181.

        The indemnification clauses and waiver provisions in the Settlement Agreement suffer

from the same infirmity in that they are not limited to claims related to the existing suit. For

example, the Settlement Agreement requires Gomes to “indemnify, defend and hold Releasees

and its insurers harmless from any action by CMS relating to medical expenses of Plaintiff” and

“waive any and all future actions against Releasees for any private cause of action for damages

pursuant to 42 U.S.C. §1395y(b)(3)(A).” Settlement Agreement ¶ 8(f). Also pursuant to the

Settlement Agreement, Gomes “acknowledges and agrees . . . [to] waive[] his right to recover

monetary damages, of any kind, in [an administrative investigation or proceeding]” and is



                                                   5
